Appellant was convicted of the offense of sodomy and assessed a penalty of seven years in the penitentiary.
A number of issues discussed in appellant's brief will not be considered because they are raised only by assignments of error. We have repeatedly stated that questions may not be brought to this court in that manner.
The State relies upon a written confession signed by appellant in which, without detailing the facts, he merely says that he had intercourse with a cow. He does not describe the cow but it appears from his statement that his act was with one cow and that he then tried another. Failing in his purpose he stabbed the second cow. All of the State's evidence relates to the second cow. There is no evidence whatsoever corroborating or tending to corroborate his story about the first cow. He led the officers to his home and showed them a pair of trousers which he said belonged to him. The officers found hair of a cow on the trousers but there is no indication that it was from *Page 330 
the particular cow in question. The evidence of a veterinary surgeon and of a medical doctor, both called by the State, is conclusive that some other object than the private organ of a human being had been inserted in the cow and caused her death, thus refuting in a very positive way, the one fact stated in the confession which was relied upon for the conviction. An extra judicial confession will not support a conviction unless the corpus delicti is proven in some manner prescribed by law. See Scott v. State, 148 S.W.2d 418; Franklin v. State,144 S.W.2d 581; Patterson v. State, 146 S.W.2d 995.
The judgment of the trial court is reversed and the cause is remanded.
                ON STATE'S MOTION FOR REHEARING.